                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


Kiesque, Incorporated                       )
                                            )
v.                                          )      Case No. 18-cv-7761
                                            )
THE PARTNERSHIPS and                        )      Judge: Hon. Charles P. Kocoras
UNINCORPORATED ASSOCIATIONS                 )
IDENTIFIED ON SCHEDULE “A”                  )      Magistrate: Hon. Mary M. Rowland
                                            )
                                            )


                            SATISFACTION OF JUDGEMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe   Store Name         Store ID
 234   Dolloress          A2ZFXJZLWOHQ0X
 247   Huphoon            A2UY31LAHOQSK9
 255   Lingsun Tech       AWEWYD6T8LA4J
 273   Putars Store       A1C70DMHMA0V6V


dismisses them from the suit without prejudice.

Dated this 8th Day of Novemeber 2019.              Respectfully submitted,


                                            By:      s/David Gulbransen/
                                                   David Gulbransen
                                                   Attorney of Record
                                                   Counsel for Plaintiff

                                                   David Gulbransen (#6296646)
                                                   Law Office of David Gulbransen
                                                   805 Lake Street, Suite 172
                                                   Oak Park, IL 60302
                                                   (312) 361-0825 p.
                                                   (312) 873-4377 f.
    david@gulbransenlaw.com




2
